Citation Nr: 0518404	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to an effective date earlier than July 11, 
2000, for the grant of a 40 percent evaluation for chronic 
lumbar strain.

5.  Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated as 40 percent disabling. 

6.  Entitlement to an increased evaluation for history of 
cervical strain with compression of C5-C6, degenerative joint 
disease, currently evaluated as 10 percent disabling. 

7.  Entitlement to Dependents' Educational Assistance 
benefits.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1972 and from September 1974 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and September 2003 rating decisions 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2002 rating decision, the 
RO did the following: (1) denied service connection for PTSD; 
(2) granted a 40 percent evaluation for chronic lumbar 
strain, effective, July 11, 2000; (3) continued the 
10 percent evaluation for history of cervical strain with 
compression of C5-C6, degenerative joint disease and (4) 
denied entitlement to dependents' educational assistance 
benefits.  In the September 2003 rating decision, the RO 
denied service connection for diabetes mellitus, type II, and 
denied reopening the claim for service connection for 
bilateral hearing loss disability.  

In August 2004, the veteran and his spouse testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

The veteran has been diagnosed with degenerative disc disease 
of the lumbar spine.  The veteran believes that the disc 
disease is part of his service-connected chronic lumbar 
strain.  It does not appear that the RO has included the 
symptoms associated with degenerative disc disease with the 
veteran's service-connected disability.  Additionally, in 
September 2002, the veteran submitted a statement, which 
could be construed as the veteran filing multiple informal 
claims for benefits.  In this statement, he claimed he 
warranted (1) an earlier effective date for the award of 
service connection for myofascial and vascular cephalgia; (2) 
service connection for a gastrointestinal disorder as 
secondary to medication taken for service-connected 
disabilities; (3) service connection for a liver disorder as 
secondary to medication taken for service-connected 
disabilities; (4) service connection for degenerative 
arthritis; (5) service connection for skin rash as being 
secondary to Agent Orange exposure; (6) service connection 
for fibromyalgia; (7) service connection for right carpal 
tunnel syndrome; (8) service connection for headaches, and 
(9) entitlement to a permanent and total rating.  As none of 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for PTSD and 
entitlement to increased evaluations for chronic lumbar 
strain and history of cervical strain with compression of C5-
C6, degenerative joint disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to Dependents' Educational Assistance 
benefits is held in abeyance.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has diabetes mellitus, type II.

2.  An unappealed July 1992 RO decision denied entitlement to 
service connection for bilateral hearing loss.

3.  The evidence added to the record since the July 1992 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
sensorineural hearing loss.  

4.  Sensorineural hearing loss was first manifested more than 
10 years following the veteran's service and is not otherwise 
related to such service.

5.  An unappealed November 1994 RO decision continued the 
10 percent evaluation for chronic lumbar strain.  

6.  The veteran received treatment at a VA facility from 1996 
to March 2000 for his service-connected chronic lumbar 
strain.

7.  The veteran filed a claim for an increased evaluation for 
the service-connected chronic lumbar strain on July 11, 2000.

8.  Prior to July 11, 2000, it was not factually 
ascertainable that the veteran's service-connected chronic 
lumbar strain met the criteria for a 40 percent rating.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service and service incurrence 
is not presumed.  38 U.S.C.A. §§ 1110, 1101, 1131, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Evidence received since the July 1992 RO decision that 
denied service connection for bilateral hearing loss is new 
and material, and the claim for service connection for 
sensorineural hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Sensorineural hearing loss was not incurred in or 
aggravated by active military service, and service incurrence 
is not presumed.  38 U.S.C.A. §§ 1110, 1101, 1131, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The legal criteria for an effective date prior to July 
11, 2000, for the grant of a 40 percent evaluation for 
chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157(b), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, 18 Vet. App. at 117.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2001, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the veteran was 
advised, by way of the March 2002 and September 2003 rating 
decisions, the July 2002 and July 2004 statements of the 
case, and the February 2001 and November 2002 letters, of the 
pertinent law and regulations and what the evidence must show 
in order to substantiate his claims for service connection 
and an earlier effective date.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the statement of the case and the 
supplemental statements of the case clarified what evidence 
would be required to establish service connection and to 
establish an earlier effective date for the grant of the 
40 percent evaluation for chronic lumbar strain.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2004 statement of the case contained the new duty-
to-assist and reasonable doubt regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

An examination was provided to the veteran in connection with 
his claim for service connection for diabetes mellitus but 
not in connection with the application to reopen the claim 
for service connection for hearing loss.  Under the VCAA, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence of 
record does not indicate that the diagnosis of sensorineural 
hearing loss may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of sensorineural hearing 
loss, he has not brought forth any evidence suggestive of a 
causal connection between the current disability and service.  
The RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
matter being decided herein for yet more development.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Analysis
A.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, including 
sensorineural hearing loss and diabetes mellitus, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Diabetes mellitus, type II

The veteran claims that he has diabetes mellitus, type II, 
which he attributes to his service in Vietnam and being 
exposed to Agent Orange.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of it is against the grant of 
service connection for diabetes mellitus, type II.  
Initially, the Board notes that the veteran's service 
personnel records show that he served in Vietnam.  Therefore, 
he is presumed to have been exposed to Agent Orange.  The 
veteran claims that he has a current diagnosis of diabetes 
mellitus, type II; however, the Board finds that the 
preponderance of the evidence is against such a finding.  To 
substantiate that he currently has diabetes mellitus, the 
veteran has submitted a statement from a private physician 
who stated in an October 2003 letter that the veteran had 
been seen "in the office today.  This patient satisfies the 
criteria for D[iabetes] M[ellitus] type 2."  The veteran 
underwent a VA examination in November 2002.  The examiner 
stated that the glucose tolerance test was within normal 
values with fasting glucose 113 milligrams (mg) %, 1Hr - 276 
mg%, 2Hr - 139 mg%, and 3 Hr - 105 mg%.  He stated the 
hemoglobin was 5.7%, which was a "non-diabetic" range.  The 
examiner stated that there was no evidence of diabetes 
mellitus, type II, based upon the examination.

The Board has accorded the November 2002 VA examination 
report more probative value than the October 2003 cursory 
conclusion that the veteran meets the criteria for a 
diagnosis of diabetes mellitus.  The private doctor of 
osteopathy did not substantiate his conclusion with any 
clinical findings, to include any laboratory findings.  
Rather, he merely concluded that the veteran met the 
"criteria" for a diagnosis of diabetes mellitus without 
defining what constituted "criteria."  The examiner in the 
November 2002 examination report, however, reported the 
veteran's glucose tolerance test results and the hemoglobin, 
neither of which showed that the veteran has diabetes 
mellitus, type II.  Therefore, the VA examiner substantiated 
his determination that the veteran does not have diabetes 
mellitus, Type II, with objective clinical findings.  For 
this reason, the Board has accorded more probative value to 
the VA examiner's conclusion and finds that the preponderance 
of the evidence is against a finding that the veteran has a 
current diagnosis of diabetes mellitus, type II.

The veteran has not brought forth competent evidence of a 
current diagnosis of diabetes mellitus, type II.  Without 
evidence of a current disability, service connection cannot 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  While the veteran has stated and 
testified that he has diabetes mellitus, type II, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, type II, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Bilateral hearing loss disability

The RO, in a July 1992 determination, denied the veteran's 
claim for service connection for bilateral hearing loss.  In 
denying the claim, the RO stated that the veteran had not 
brought forth evidence of a current disability.  The veteran 
was notified of the adverse determination that same month; 
however, he did not submit an appeal and thus the decision 
became final.  38 U.S.C.A. § 7105.  

A final decision will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1992 decision.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As stated above, at the time of the July 1992 rating 
decision, there was a lack of evidence of a current diagnosis 
of hearing loss.  In connection with the veteran's 
application to reopen the claim, he has submitted a June 2002 
private medical record which shows a current diagnosis of 
sensorineural hearing loss.  The Board finds that the veteran 
has presented evidence since the 1992 decision, which relates 
to an unestablished fact necessary to substantiate the 
claim-here, a current diagnosis of sensorineural hearing 
loss.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened, and the Board will adjudicate the claim for service 
connection for bilateral hearing loss on the merits, which 
includes consideration of all the evidence of record.

The Board notes that the veteran is not prejudiced by this 
determination even though the RO denied reopening the claim.  
The veteran has been provided with the evidence necessary to 
substantiate his claim for service connection for hearing 
loss.  Additionally, the veteran's arguments have been based 
on his asserting that he has hearing loss, which is related 
to service.  Thus, the veteran has been provided with the 
opportunity to argue his case on the merits, and he is not 
prejudiced in the Board's consideration of his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for sensorineural hearing loss.  
The Board notes that the evidence of record does not include 
an audiological evaluation, which shows that the veteran 
meets the criteria for a hearing loss disability under 
38 C.F.R. § 3.385 (2004).  Regardless, the preponderance of 
the evidence is against a finding that there is a nexus 
between the current diagnosis of sensorineural hearing loss 
and service, and the claim is being denied on this basis.  

The service medical records show that November 1981 and 
August 1982 auditory tests showed puretone thresholds of 
between 0 and 15 decibels in both ears.  A 1985 audiogram 
showed puretone thresholds of between 5 and 10 decibels in 
the left ear and 5 and 20 decibels in the right ear.  A 1988 
audiogram showed puretone thresholds of between 0 and 
10 decibels in the left ear and 0 and 5 decibels in the right 
ear.  A June 1991 audiogram showed puretone thresholds of 
between 5 and 20 decibels in the left ear and 0 and 15 
decibels in the right ear.  In reports of medical history 
completed by the veteran in 1975, 1978, and 1991, he denied 
any history of hearing loss.  In a January 1992 VA 
examination report, the examiner checked "no" to the 
question of whether there was any hearing loss noted.  The 
service medical records do not show that the veteran had 
hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  None of the threshold levels show a decibel 
loss of greater than 20 decibels.

The first showing of a diagnosis of sensorineural hearing 
loss is in a June 2002 letter from a private doctor of 
osteopathy.  In that letter, he stated that the veteran had 
complained of hearing loss for the last several years which 
had been getting progressively worse.  This is more than 10 
years following the veteran's service.  There is no objective 
evidence showing that sensorineural hearing loss was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

Additionally, the Board notes that there is a lack of 
continuity of symptomatology of hearing loss between the 
veteran's discharge from service in 1991 and the 2002 letter 
showing a diagnosis of sensorineural hearing loss.  Further, 
no competent professional has attributed the post service 
diagnosis of sensorineural hearing loss to the veteran's 
service.  While the veteran has attributed the current 
sensorineural hearing loss to in-service noise exposure, he 
is not competent to provide a medical opinion as to the cause 
of his hearing loss.  See Espiritu, 2 Vet. App. at 494.  It 
must be noted that the June 2002 letter shows that the 
veteran complained of hearing loss for the last several 
years, which is evidence against a finding that he noticed 
hearing loss in service.  The veteran had denied any history 
of hearing loss at the time he was separated from service in 
1991.  The Board accords more probative value to statements 
made by the veteran contemporaneously with service than 
statements made now in connection with a claim for monetary 
benefits.

The Board finds that the veteran's claim for service 
connection for sensorineural hearing loss cannot be granted 
because he has not brought forth competent evidence of a 
nexus between the current diagnosis and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.  The 
first objective evidence of hearing loss is in 2002, which is 
more than 10 years following his discharge from service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for sensorineural hearing loss, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Earlier effective date

In general, the earliest effective date for an increased 
evaluation is that which is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 U.S.C.A. § 5110(a) and 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2004); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997); but see 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  

Under 38 C.F.R. § 3.157(b)(1) (2004), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.  

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the spine changed in September 
2002 and September 2003; however, the changes in the criteria 
cannot be applied to the veteran's claim for an effective 
date earlier than July 11, 2000, for the 40 percent 
evaluation for chronic lumbar strain, as the criteria cannot 
be applied prior to the effective date of the change.  See 
Green v. Brown, 10 Vet. App. 111, 117 (1997) citing 38 U.S.C. 
5110(g); 38 C.F.R. 3.114(a), 3.400(p) (a change in rating 
criteria cannot be given an effective date earlier than the 
effective date of the regulation change).

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date prior to July 11, 2000, for the 
award of a 40 percent evaluation for chronic lumbar strain.  
The reasons follow.

In an October 1994 rating decision, the RO continued the 
10 percent evaluation for chronic lumbar strain.  The veteran 
was notified of this determination in November 1994, which 
included his appellate rights.  He did not appeal the 
decision, and therefore it is final.  Thus, the award of the 
40 percent evaluation cannot be prior to November 1994.  

In this case, what is shown is that the veteran was seen in 
November 1996, October 1999, and March 2000 at the VA Medical 
Center in Detroit, Michigan, for his service-connected 
chronic lumbar strain.  Under 38 C.F.R. § 3.157(b)(1), those 
are informal claims for an increased evaluation for the 
service-connected low back disorder.  However, while they may 
be considered informal claims, the findings reported by the 
medical examiners did not show a worsening of the veteran's 
service-connected low back disorder.  For example, in the 
November 1996 VA outpatient treatment report, it shows a 
diagnoses of chronic low back pain secondary to stress and 
degenerative joint disease of the lumbosacral spine.  X-rays 
taken at that time showed no evidence of fracture of 
subluxation.  The vertebral body heights were within normal 
limits.  There was moderate narrowing of the L4-L5 and; mild 
narrowing of the L5-S1 disc spaces.  Small osteophytes were 
seen.  In October 1999, it was noted that the veteran had 
undergone an MRI.  Physical examination revealed that pain 
went up and down from neck to low back.  The assessment was 
chronic back pain.  In March 2000, the examiner stated that 
the veteran was seen for a follow-up for backache.  No 
clinical findings were reported, but the examiner noted 
"back exercises."

The veteran was in receipt of a 10 percent evaluation at 
those times.  Those records show that the veteran has back 
pain, which the Board finds the 10 percent evaluation 
contemplates.  There are no findings in those reports to show 
that the veteran had severe limitation of motion of the 
lumbar spine or severe lumbosacral strain.  Thus, the 
preponderance of the evidence is against a finding that a 
40 percent evaluation would be warranted at the times that 
the veteran received treatment at the VA facility in 1996, 
1999, and 2000.  In fact, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran met an evaluation in excess of 10 percent at those 
times.  In this respect, the evidence did not show moderate 
limitation of motion or that he had a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

However, the veteran submitted a claim on July 11, 2000, 
wherein he stated he was seeking an increased evaluation for 
his service-connected disability.  His statement indicates 
that he felt there was a worsening of his condition.  An 
August 2000 examination report showed that the veteran's 
limitation of motion of the lumbar spine was severe, as 
flexion was possible to approximately 35 degrees and 
extension was possible to 20 degrees.  The RO thus determined 
that the 40 percent evaluation should be granted based on the 
date the veteran filed his claim for increase, which was on 
July 11, 2000.  The Board agrees with the RO's determination.  
Again, the Board finds that the treatment reports from 1996 
to March 2000 did not show an increase in symptomatology of 
the veteran's service-connected chronic lumbar strain-
whether moderate or severe.  Specifically, those treatment 
reports show that the veteran had pain in his lumbar spine.  
Such findings do not establish that the veteran's service-
connected disability was any more than 10 percent disabling.  
However, when taking the veteran's July 11, 2000, assertion 
that his disability had worsened and the report of the range 
of motion of the lumbar spine in the August 2000 examination 
report, which showed that the service-connected disability 
had, in fact, worsened, the effective date is the date of the 
veteran's claim-July 11, 2000.  The VA treatment records do 
not establish a factually ascertainable date that an increase 
in the veteran's service-connected disability occurred.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
earlier effective date for the award of a 40 percent 
evaluation for chronic lumbar strain, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for sensorineural hearing loss is denied.

Entitlement to an effective date earlier than July 11, 2000, 
for the grant of a 40 percent evaluation for chronic lumbar 
strain is denied.


REMAND

A review of the record shows that the veteran was not given 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA) regarding his claims for increased evaluations.  
Specifically, in the February 2001 VCAA letter, the RO did 
not address the evidence necessary to substantiate the claims 
for increased ratings.  Rather, the letter addressed only the 
evidence necessary to establish a claim for service 
connection.  The veteran should be provided a letter which 
fully addresses the notice requirements as set forth in 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004) pertaining to the claims for increased evaluations, 
and the claim for entitlement to Dependents' Educational 
Assistance.

Regarding the claim for service connection for PTSD, the 
veteran has brought forth competent evidence of a diagnosis 
of PTSD, wherein the examiner attributed the diagnosis to one 
of the veteran's in-service stressors.  Specifically, in an 
August 2001 private psychosocial assessment, the psychologist 
stated the veteran had PTSD as a result of a several traumas, 
but "one in particular related to a helicopter crash that 
[the veteran] was supposed to be on.  He often wonders why he 
survived and others did not.  This[,] along with others[,] is 
the nexus between his military service and his current 
symptomatology."

This stressor has not been confirmed, nor has there been an 
attempt to confirm this stressor.  The veteran has described 
this stressor and stated that it occurred in May 1972.  
Initially, when he reported the stressor in March 2001, he 
stated he heard a crash and saw thick black smoke and that 
all the soldiers aboard this flight died, including a friend 
of his.  In June 2001, at a VA psychiatric evaluation, the 
veteran reported that he had arranged with a pilot friend to 
fly on a "shuttle bus," during which they would pick people 
up from one location and transport them back to the base.  He 
stated he was unable to go due to some maintenance he was to 
perform on another aircraft.  He stated that when the 
aircraft was making its approach to land, it came apart in 
the air and all people on board died.  He stated he did not 
know whether it had been hit by fire or if there was some 
other cause.  The Board finds that because the veteran has 
been provided with a diagnosis of PTSD based upon this 
stressor that an attempt to verify the stressor should be 
made.

Regarding the claims for increased evaluations for chronic 
lumbar strain and history of cervical strain with compression 
C5-C6, degenerative joint disease, effective September 26, 
2003, substantive changes have been made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243. 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
the August 2000 VA examination report did not sufficiently 
address the symptomatology contemplated by the new 
provisions, nor did it address whether pain or weakness could 
limit functional ability when the lumbar spine was used 
repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As such, further development, in the 
form of a new VA examination, and adjudication of the 
veteran's claims under the new diagnostic criteria is 
warranted.

The claim for entitlement to Dependents' Educational 
Assistance will be held in abeyance due to remanding the 
claims for increased evaluations.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  With respect to the claims for 
increased evaluations and the claim for 
entitlement to Dependents' Educational 
Assistance, send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain.  In the letter, 
the veteran should also be told to provide 
any evidence in his possession that 
pertains to his claims.

2.  Thereafter make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination, and, if necessary, a 
neurological examination to show the 
current severity of his service-connected 
cervical and lumbar spine disorders.  All 
indicated tests, including range of 
motion studies in degrees of arc and 
diagnostic testing, should be performed 
and all findings must be reported in 
detail.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
address the following:

a.  List all manifestations of the 
veteran's service-connected cervical 
strain and lumbosacral strain.  The 
orthopedic examiner should report range 
of motion of the lumbar spine in degrees.  
The orthopedic examiner should express an 
opinion as to the severity of any 
orthopedic manifestations (i.e. decreased 
range of motion) of the veteran's 
cervical spine and lumbar spine 
disorders.  The orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine and the lumbar spine.  If feasible, 
these determinations, if applicable, 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated in the examination 
report together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
cervical spine or lumbar spine is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  

b.  State whether the veteran has 
intervertebral disc disease is due to the 
service-connected lumbosacral strain.  If 
he does, the examiner should address the 
following: 

1.  Specifically list all orthopedic 
and neurologic signs and symptoms 
which are due to the veteran's disc 
disease.  

2.  State whether each neurological 
and orthopedic sign and/or symptom 
found are constant or near constant?  

3.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

4.  State whether the medical 
evidence shows that the veteran has 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician)?  If so, what is the 
total duration of such 
incapacitating episodes during the 
past 12 months?

3.  Contact the USASCURR and ask them to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressor.  His units of 
assignment as reflected on his DA 20 
should be provided.  He claims the 
following stressor:  In May 1972, he 
stated he heard a crash and saw thick 
black smoke and that all the soldiers 
aboard this flight died, including a 
friend of his.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AMC should again review the 
claims for increased evaluations for 
chronic lumbar strain and history of 
cervical strain with compression of C5-
C6, degenerative joint disease and for 
entitlement to Dependents' Educational 
Assistance.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND. 

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


